2021 IL App (1st) 181817
                                                                                 FIRST DISTRICT,
                                                                                 FIRST DIVISION
                                                                                 May 3, 2021
     No. 1-18-1817


                                                               )        Appeal from the
                                                               )        Circuit Court of
      THE PEOPLE OF THE STATE OF ILLINOIS,
                                                               )        Cook County, Illinois.
                                                               )
                                    Plaintiff-Appellee,
                                                               )        No. 11 CR 18625
      v.
                                                               )            12 CR 13785
                                                               )
      JUAN VILLAREAL,
                                                               )
                                                               )        Honorable
                                    Defendant-Appellant.
                                                               )        Angela Petrone,
                                                               )        Judge Presiding.


              JUSTICE COGHLAN delivered the judgment of the court, with opinion.
              Justice Pierce concurred in the judgment and opinion.
              Presiding Justice Walker dissented, with opinion.

                                                    OPINION

¶1            In November 2011, defendant Juan Villareal (defendant) was charged in case No. 11-CR-

     18625 with a number of offenses, including unlawful possession of a firearm by a street gang

     member (720 ILCS 5/24-1.8 (West 2014)). While released on bond in this case, defendant was

     charged in case No. 12-CR-13785 with the offense of aggravated discharge of a firearm (id.

     § 24-1.2). On April 21, 2014, defendant entered pleas of guilty in both cases to the offenses of

     unlawful possession of a firearm by a street gang member and aggravated discharge of a weapon.

     Pursuant to an agreement between the parties, defendant was sentenced to consecutive terms of 4

     years’ imprisonment for unlawful possession of a firearm by a streetgang member in case No. 11

     CR 18625 and 8 years’ imprisonment for aggravated discharge of a firearm in case No. 12 CR

     13785.
     No. 1-18-1817


¶2            On April 9, 2018, defendant filed a petition for postconviction relief, which the trial court

     dismissed on June 29, 2018, as being “frivolous and patently without merit.” On appeal,

     defendant alleges that the unlawful possession of a firearm statute is unconstitutional because it

     “impermissibly criminalizes a defendant’s status in violation of the Eighth Amendment.” 1

¶3                                                BACKGROUND

¶4            On October 10, 2011, police stopped defendant in his vehicle after receiving complaints

     that the vehicle was involved in a neighborhood shooting. Defendant did not have a driver’s

     license and upon searching his vehicle, police recovered a fully loaded handgun. At the time of

     the offense, defendant did not have a firearm owner identification (FOID) card and was a

     member of the Satan Disciples street gang.

¶5            On March 5, 2012, defendant and codefendant, Oscar Montes, were driving near West

     25th Street in Chicago to locate and shoot a member of the Latin Kings. As they were driving,

     defendant shot a gun out of the window at Forylan Garcia. 2 Montes crashed the vehicle as they

     attempted to flee from the police. Defendant admitted to throwing a gun out of the window,

     which was later recovered.

¶6            Defendant was charged with unlawful possession of a firearm by a street gang member

     and aggravated discharge of a firearm. He pled guilty to both offenses and, pursuant to an

     agreement reached between the parties, was sentenced to a total of 12 years of imprisonment.




              1
               Defendant also raised a substantive due process challenge, for the first time, in his supplemental
     brief.
              2
               The record on appeal reflects that during Montes’s plea hearing, as part of the factual basis for
     the plea, the parties stipulated that defendant exited the vehicle with a handgun, fired multiple times at the
     victim, and got back into the vehicle. All other relevant facts as stipulated are consistent in both defendant
     and Montes’s plea hearings.
                                                          -2-
       No. 1-18-1817


¶7             On April 9, 2018, defendant filed a pro se postconviction petition, which was dismissed

       by the trial court as “frivolous and patently without merit.” On appeal, defendant challenged the

       constitutionality of the unlawful possession of a firearm by a street gang member statute on

       eighth amendment grounds.

¶8             On May 29, 2020, we requested that the parties submit supplemental briefing on the

       applicability of two cases 3 from other jurisdictions. Oral argument was held on November 18,

       2020, and on November 23, 2020, defendant filed a motion to cite additional authority seeking

       leave to cite People v. Hobson, 2014 IL App (1st) 110585, “for the proposition that a substantive

       due process challenge is properly before this Court.”

¶9                                                  ANALYSIS

¶ 10                                Defendant’s Eighth Amendment Challenge

¶ 11           Defendant alleges that section 24-1.8 is facially unconstitutional because it enhances

       criminal liability based on an individual’s status as a gang member, in violation of the eighth

       amendment prohibition against cruel and unusual punishment. U.S. Const., amend. VIII. While

       defendant did not attack the constitutionality of section 24-1.8 in his pro se postconviction

       petition, we recognize that a party may facially attack a statute’s constitutionality on appeal even

       if the party did not raise the issue in the trial court. People v. Thompson, 2015 IL 118151, ¶ 32;

       People v. Davis, 2014 IL 115595, ¶ 26.

¶ 12           “All statutes are presumed to be constitutional” and “[t]he party challenging the

       constitutionality of a statute bears the burden of rebutting this presumption and clearly

       establishing a constitutional violation.” People v. Funches, 212 Ill. 2d 334, 339-40 (2004). A



               3
               We asked that the parties address the applicability of State v. Bonds, 502 S.W.3d 118 (Tenn.
       Crim. App. 2016), and State v. O.C., 748 So. 2d 945 (Fla. 1999) to the case at hand.
                                                         -3-
       No. 1-18-1817


       court must construe a statute to uphold its constitutionality if reasonably possible. Id. A facial

       attack to a statute is the most difficult to achieve, as the challenger must show that there is no set

       of circumstances under which the statute would be valid. People v. Greco, 204 Ill. 2d 400, 407

       (2003). The constitutionality of a statute is a question of law that we review de novo. People v.

       Fisher, 184 Ill. 2d 441, 448 (1998).

¶ 13          It is unconstitutional to impose criminal liability based on status alone. Robinson v.

       California, 370 U.S. 660, 662-63 (1962). In Robinson, the Court invalidated a California statute

       that made “the ‘status’ of narcotic addiction a criminal offense, for which the offender may be

       prosecuted ‘at any time before he reforms.’ ” Id. at 666. The Court found that addiction to

       narcotics was a “status or condition and not an act” and punishing an individual based on his

       status alone constituted cruel and unusual punishment in violation of the eighth amendment. Id.

       at 662, 666-67.

¶ 14          Defendant argues that section 24-1.8 impermissibly “exposes a defendant to a greater

       penalty for the act of possessing a firearm based solely on his status as a gang member.”

       Specifically, that unlawful possession of a firearm by a street gang member is a Class 2 felony

       with a sentencing range of 3 to 10 years (720 ILCS 5/24-1.8(b) (West 2014)) whereas “the same

       conduct by a non-gang member” for aggravated unlawful use of a weapon (AUUW) is a Class 4

       felony with a sentencing range of one to three years and with the possibility of probation. Id.

       § 24-1.6(d)(1); 730 ILCS 5/5-4.5-45 (West 2014).

¶ 15          Unlike the statute in Robinson (see Robinson, 370 U.S. at 666 (noting that the “statute

       *** is not one which punishes a person for the use of narcotics, for their purchase, sale or

       possession”)), the plain language of section 24-1.8 punishes conduct. Section 24-1.8 provides

       that it is a Class 2 felony for any person that knowingly “possesses *** a firearm and firearm


                                                        -4-
       No. 1-18-1817


       ammunition while on any street, road, alley, gangway, sidewalk, or any other lands *** and has

       not been issued a currently valid Firearm Owner’s Identification Card and is a member of a street

       gang.” (Emphases added.) 720 ILCS 5/24-1.8(a)(1), (b) (West 2014). A “streetgang” is defined

       in section 10 of the Illinois Streetgang Terrorism Omnibus Prevention Act (Act) as “any

       combination *** of 3 or more persons with an established hierarchy that, through its membership

       or through the agency of any member engages in a course or pattern of criminal activity.”

       (Emphasis added.) 740 ILCS 147/10 (West 2014).

¶ 16          “Course or pattern of criminal activity” is defined as (1) two or more “gang-related

       criminal offenses” committed in whole or in part within this State; (2) where at least one such

       offense was committed after the effective date of this Act (January 1, 1993); (3) both offenses

       were committed within five years of each other; and (4) at least one offense involved the

       solicitation to commit, conspiracy to commit, attempt to commit, or commission of any offense

       defined as a felony or forcible felony under the Criminal Code of 1961 or the Criminal Code of

       2012. (Emphasis added.) Id.

¶ 17          On its face, section 24-1.8 criminalizes specific conduct: the state must prove

       (1) possession of a firearm, (2) by an individual without a valid FOID card who (3) is a member

       of a “streetgang” as defined by the Act. In People v. Murray, 2017 IL App (2d) 150599, ¶ 88,

       rev’d on other grounds, 2019 IL 123289, the Second District refused to find section 24-1.8(a)(1)

       unconstitutional under the eighth amendment because the law “punishes an illicit act—the

       possession of a firearm without a FOID card. Possession is an act, not a status or condition.” The

       court distinguished from Robinson because it “[was] concerned with [a] recognized disease[ ],

       not voluntary criminal associations.” Id. We find Murray persuasive and agree that section 24-

       1.8 criminalizes conduct rather than gang member status, as evidenced by the statute itself.


                                                      -5-
       No. 1-18-1817


¶ 18          Likewise, in Powell v. Texas, 392 U.S. 514, 517 (1968), the Court refused to extend

       Robinson to vacate a defendant’s conviction under a law that imposed a fine on anyone that

       “get[s] drunk or [is] found in a state of intoxication in any public place.” The Court found that

       the law punished the defendant’s conduct—the act of being drunk in public—rather than his

       status as an alcoholic. Id. at 531-32. Just as in Powell, the statute here constitutionally punishes

       the voluntary conduct of illegal weapon possession rather than mere gang membership. See

       People v. Nettles, 34 Ill. 2d 52, 56 (1966) (holding that a statute criminalizing possession of

       narcotics was constitutional under the eighth amendment when applied to a known narcotics

       addict and distinguishing from Robinson because that statute “involved no voluntary act”);

       People v. Luckey, 90 Ill. App. 2d 325, 331-32 (1967) (upholding the constitutionality of a

       narcotics possession statute because “[p]ossession of narcotics is an act and not a status or

       condition and its punishment is not unconstitutional”).

¶ 19          Defendant, relying on City of Chicago v. Youkhana, 277 Ill. App. 3d 101, 113 (1995),

       alleges that the “only distinction between the offense of unlawful possession of a firearm by a

       street gang member *** and AUUW *** is the defendant’s status as a gang member” and

       therefore the law is “triggered only by a person’s status as a gang member.” We disagree. In

       Youkhana, the court struck a “Chicago ordinance [that] prohibit[ed] gang members from

       loitering because they [were] gang members, not because they [were] loitering. Nongang

       members and those not associating with gang members [were] not prohibited from loitering.” Id.

       The court held that the ordinance violated the eighth amendment because it was triggered by

       one’s status as a gang member.

¶ 20          Unlike the ordinance in Youkhana, section 24-1.8 is not triggered by gang membership.

       Defendant’s argument ignores the State’s burden of proving each element of the crime, as


                                                        -6-
       No. 1-18-1817


       defined by the Act: unlawful possession of a firearm by a member of a “streetgang” that is

       engaged in a “course or pattern of criminal activity,” meaning two or more “gang-related

       criminal offenses.” Therefore, not any gang member can be prosecuted under section 24-1.8.

       Rather, only members of a gang that are involved in specific criminal conduct defined by the Act

       that unlawfully possess a firearm. Section 24-1.8 is therefore concerned with “voluntary criminal

       associations” rather than any “status or condition.” See Murray, 2017 IL App (2d) 150599, ¶ 88.

¶ 21          While defendant argues that section 24-1.8 “lack[s] any connection between the criminal

       conduct and gang status,” the very definition of “streetgang” requires that the State prove the

       gang was engaged in a “course or pattern of criminal activity.” 740 ILCS 147/10 (West 2014). A

       “course or pattern of criminal activity,” by definition, involves two or more “gang-related

       criminal offenses.” Id. “Gang-related” means

              “any criminal activity directed by any gang leader or authority with the intent to

              (1) increase the gang’s size, membership, prestige, dominance, or control in any

              geographical area or (2) provide the gang with any advantage in a criminal market sector

              or (3) exact revenge or retribution for the gang or (4) obstruct justice or (5) benefit the

              gang.” People v. Murray, 2019 IL 123289, ¶ 48 (citing 740 ILCS 147/10 (West 2012)).

       The state must prove substantially more than mere gang member status; it must prove specific

       criminal offenses directly related to or in furtherance of the gang’s objectives and, therefore, an

       explicit nexus is required between illegal firearm possession and gang-related activity.

¶ 22          Finally, defendant has not established that there are “no set of circumstances” under

       which section 24-1.8 is valid. While we do not focus on the facts of the case at hand (People v.

       Rizzo, 2016 IL 118599, ¶ 24 (explaining that in a facial challenge, “the specific facts related to

       the challenging party are irrelevant” (internal quotation marks omitted)), we do note that under


                                                        -7-
       No. 1-18-1817


       circumstances where there is gang activity directly related to the illegal possession of a firearm,

       the statute is constitutional. Defendant’s facial challenge must fail because there are situations in

       which section 24-1.8 could be constitutionally applied. Davis, 2014 IL 115595, ¶ 25 (“a facial

       challenge must fail if any situation exists where the statute could be validly applied”).

¶ 23                             Defendant’s Substantive Due Process Challenge

¶ 24           Defendant failed to raise a substantive due process challenge in his opening brief. This

       claim was first raised in his supplemental brief and again in his motion to cite additional

       authority, filed after oral argument.

¶ 25           As our supreme court recognized over a century ago: “Under the rules of this court and

       its long-settled practice, questions not raised by appellants in the original brief cannot be raised

       in the reply brief. A contrary practice would permit appellants to argue questions in their reply

       briefs as to which counsel for appellees would have no opportunity to reply.” Holliday v.

       Shepherd, 269 Ill. 429, 436 (1915). Similarly, a supplemental brief is not the place to raise, for

       the first time, a substantive due process challenge.

¶ 26           Arguments not raised in an opening brief are “forfeited and shall not be raised in the

       reply brief, in oral argument, or on petition for rehearing.” Ill. S. Ct. R. 341(h)(7) (eff. Oct. 1,

       2020). Additionally, “Illinois law is well settled that other than for assessing subject matter

       jurisdiction, ‘a reviewing court should not normally search the record for unargued and unbriefed

       reasons to reverse a trial court judgment.’ ” (Emphasis in original.) People v. Givens, 237 Ill. 2d

       311, 323 (2010) (quoting Saldana v. Wirtz Cartage Co., 74 Ill. 2d 379, 386 (1978)).

¶ 27           A reviewing court does not lack authority to address unbriefed issues and may do so in

       the appropriate case, i.e., when a clear and obvious error exists in the trial court proceedings.

       Givens, 237 Ill. 2d at 325. However, we do not consider defendant’s untimely substantive due


                                                         -8-
       No. 1-18-1817


       process claim to be an “appropriate case.” Compare People v. Hunt, 234 Ill. 2d 49, 61 (2009)

       (finding no clear or obvious error justifying the need to rule on an issue sua sponte where the

       appellate court “raised statutory construction and fourth amendment issues not argued or briefed

       by either party”), with People v. Hobson, 2014 IL App (1st) 110585, ¶ 21 (finding that “trial

       counsel[’s] [failure] to object to the substantive use of damaging out-of-court statements”

       constituted clear error and “[the court] did not overstep the proper bounds of an appellate court

       when, upon discovering that the trial counsel committed an obvious error, [it] asked the parties to

       brief the issue”).

¶ 28            “While a reviewing court has the power to raise unbriefed issues *** [it] must refrain

       from doing so when it would have the effect of transforming this court’s role from that of jurist

       to advocate.” People v. Rodriguez, 336 Ill. App. 3d 1, 14 (2002). Based on “the principle of party

       presentation *** we rely on the parties to frame the issues for decision” and are cognizant of our

       “role of neutral arbiter of matters the parties present.” Greenlaw v. United States, 554 U.S. 237,

       243-44 (2008). 4 Based on these well-established principles, we find that defendant’s substantive

       due process claim was not properly raised on appeal. Accordingly, we decline to consider that

       claim.




                4
                 “The purpose of allowing parties to cite additional authority is to bring this court’s attention to
       relevant or dispositive case law that was decided after the parties’ briefs were filed.” People v. Molina,
       379 Ill. App. 3d 91, 99 (2008). In his motion, defendant relies on multiple cases (all decided prior to the
       submission of briefs and oral argument) to support his claim that his substantive due process challenge is
       properly before this court. Defendant’s motion far exceeded the proper purpose of a motion to cite
       additional authority, as he argued a new substantive issue not raised in his opening brief and relied on
       cases available to him prior to both the filing of his brief and oral argument. See id. at 99-100 (“[W]e
       certainly do not appreciate the State’s attempt here to ‘sneak in’ a new argument obviously initially
       overlooked based on a case that was clearly available at the time its briefs were filed. Consequently, any
       and all arguments raised in the State’s motion to cite additional authority will be disregarded.”).
                                                            -9-
       No. 1-18-1817


¶ 29                                             CONCLUSION

¶ 30           For the foregoing reasons, we hold that section 24-1.8 is constitutional under the eighth

       amendment because it does not enhance criminal liability based on mere gang member status.

       We therefore affirm defendant’s conviction and sentence.

¶ 31           Affirmed.

¶ 32           PRESIDING JUSTICE WALKER, dissenting:

¶ 33           I respectfully dissent because the application of the penalty was triggered by Villareal’s

       status as one who belonged to a group that met the statutory definition of a street gang. The

       penalty is that Villareal was sentenced more harshly than one who does not belong to a group

       meeting the statutory definition of a street gang. The majority acknowledges that the State

       proved a Class 4 felony—possession of a firearm without a valid FOID—and had the conviction

       elevated to a Class 2 felony because Villareal belonged to a group that met the statutory

       definition of a street gang. Compare 720 ILCS 5/24-1.6(a)(1), (a)(3)(C), (d) (West 2014), with

       720 ILCS 5/24-1.8(a)(2), (b) (West 2014). The majority then reaches the indefensible conclusion

       that the statute “does not enhance criminal liability based on mere gang member status.” Supra

       ¶ 30.

¶ 34           The issue here is proof that the group qualifies as a street gang does not entail proof that

       an individual knew of the group’s criminal activities. In addition, proof that the group qualifies

       as a street gang does not entail proof connecting the possession of the firearm to any of the

       criminal acts that qualify the group for street gang status.

¶ 35           The majority does not attempt to distinguish the statute here from the statutes found

       unconstitutional in State v. O.C., 748 So. 2d 945 (Fla. 1999), and State v. Bonds, 502 S.W.3d




                                                        -10-
       No. 1-18-1817


       118, 154 (Tenn. Crim. App. 2016). Because I find the reasoning of O.C. and Bonds persuasive, I

       would find section 24-1.8 unconstitutional.

¶ 36          The Florida legislature enacted a statute enhancing the punishments for defendants who

       belong to gangs if the defendants have committed any of a wide variety of offenses. See O.C.,

       748 So. 2d 945. The Florida Supreme Court held:

              “[The statute] violates a defendant’s substantive due process rights because the

               statute subjects the defendant to conviction for a higher degree crime than

               originally charged, resulting in an increased penalty range, based only upon a

               defendant’s ‘simple association’ with others, who may or may not be

               criminals. ***

                              The statute does not require any relationship between the

                       criminal act, here attempted aggravated battery, and gang membership.

                       Under the statute, the defendant’s punishment is enhanced for the

                       substantive offense plus gang membership without the need for any

                       nexus between the particular criminal act and such membership.

                              …

                              …[Thus,] [t]his enhancement statute increases criminal

                       penalties based on non-criminal acts. In effect, the increased

                       punishment is based on association with other people, who may or may

                       not have committed unrelated criminal acts.” (Emphasis in original and

                       internal quotation marks omitted.) O.C., 748 So. 2d at 949.

¶ 37          The Tennessee legislature adopted a statute enhancing punishments “when a criminal

       gang member injures or kills someone, or threatens to do so, while committing a crime.” Bonds,


                                                      -11-
       No. 1-18-1817


       502 S.W.3d at 154. The Tennessee Court of Criminal Appeals in Bonds adopted the reasoning of

       O.C. and held the statute unconstitutional. The Bonds court further noted the applicability of

       Scales v. United States, 367 U.S. 203, 224-28 (1961), where the United States Supreme Court

       said:

                       “In our jurisprudence guilt is personal, and when the imposition of

               punishment on a status or on conduct can only be justified by reference to the

               relationship of that status or conduct to other concededly criminal activity *** that

               relationship must be sufficiently substantial to satisfy the concept of personal guilt

               in order to withstand attack under the Due Process Clause ***. ***

                                                      ***

                       *** It must indeed be recognized that a person who merely becomes a

               member of an illegal organization, by that ‘act’ alone need be doing nothing more

               than signifying his assent to its purposes and activities on one hand, and providing,

               on the other, only the sort of moral encouragement which comes from the

               knowledge that others believe in what the organization is doing. *** A member, as

               distinguished from a conspirator, may indicate his approval of a criminal enterprise

               by the very fact of his membership without thereby necessarily committing himself

               to further it by any act or course of conduct whatever.”

¶ 38           The Bonds court found:

               “[The Tennessee statute] runs afoul of the bounds of due process delineated in

               Scales because it imposes mandatory criminal punishment based on the criminal

               conduct of others. Without a nexus requirement that the underlying offense be

               gang-related, [the statute] is untethered to any personal criminal intent or conduct


                                                       -12-
       No. 1-18-1817


              by the defendant. *** [The statute] imposes mandatory punishment on an eligible

              defendant by imputing to him responsibility for the criminal activity of the gang as

              a collective without requiring the defendant’s knowledge of and intent to promote

              such activity.” Bonds, 502 S.W.3d at 158.

¶ 39          The State contends that the reasoning of O.C. and Bonds does not apply to section 24-1.8.

       The State relies on two distinctions: (1) section 24-1.8 applies only to gun possession offenses

       and not to the broader groups of offenses subjected to enhanced penalties under the Florida and

       Tennessee statutes and (2) section 24-1.8 restates the prohibited actions in the section, without

       relying on the description of prohibited acts in section 24-1(a)(4) and section 24-1.6. Under the

       State’s analysis, the Tennessee and Florida enhancements would have comported with the

       constitution if the legislatures had added separate new crimes of armed robbery by a gang

       member, aggravated battery by a gang member, attempted murder by a gang member, and so

       forth, restating the elements of armed robbery, aggravated battery, and attempted murder (and so

       forth) and adding the element of gang membership. The legislatures could then subject the newly

       defined crimes to much harsher penalties than simple armed robbery, simple aggravated battery,

       and simple attempted murder.

¶ 40          The State’s contention is incorrect because the reasoning of O.C. and Bonds would bar as

       unconstitutional offenses of armed robbery by a gang member, aggravated battery by a gang

       member, and attempted murder by a gang member, unless the statutes required a nexus between

       the armed robbery, the aggravated battery, the attempted murder—and gang membership.

       Without proof that the armed robbery, aggravated battery, or attempted murder involved gang

       activity, the new crimes would enhance sentences and thereby penalize offenders for the status of

       gang membership.


                                                      -13-
       No. 1-18-1817


¶ 41          As the Bonds court pointed out, a person may join a group and subject themselves to far

       greater penalties without even recognizing that members of the group have committed criminal

       acts and without realizing that the group counts as a criminal gang.

¶ 42          The State contends that section 24-1.8 cannot apply in absurd scenarios like those

       described in Bonds. Consider a new police officer assigned to the Narcotics Division under the

       command of James O’Grady in 2014 as described in Spalding v. City of Chicago, 24 F. Supp. 3d

       765 (N.D. Ill. 2014). Sergeant Ronald Watts and officers under his direction committed many

       felonies that made his unit with the Chicago Police Department meet the statutory definition of a

       street gang. See Spalding, 24 F. Supp. 3d at 770; 740 ILCS 147/10 (West 2014). Two officers in

       the Narcotics Division helped the Federal Bureau of Investigation secure evidence of the crimes

       Watts and his gang committed. Later the officers sued the City, becoming plaintiffs in Spalding.

       According to the Spalding court:

                  “On one or more occasions, several of the individual defendants [officers in the

              Narcotics Division] met to discuss how they would ‘handl[e] or treat[ ]’ Plaintiffs.

              [Citation.] During one meeting, O’Grady referred to Plaintiffs as ‘rats,’ stated that he did

              not want them in his unit, and added words to the effect of, ‘God help them if they ever

              need help on the street, it ain’t coming.’ [Citation.] Defendant Nicholas Roti, the head of

              the Bureau of Organized Crime, which includes the Narcotics Division, was present at this

              meeting, concurred with O’Grady, encouraged retaliation against Plaintiffs, and would not

              allow Plaintiffs to work in any unit in his bureau. [Citation.] Plaintiffs were informed that

              none of the ‘bosses’ wanted them in their units and that their ‘careers are over.’ ” Spalding,

              24 F. Supp. 3d at 771.




                                                      -14-
       No. 1-18-1817


¶ 43          If O’Grady acted in the manner described in Spalding, O’Grady apparently committed

       the offenses of obstructing justice to further gang activity, a Class 3 felony (720 5/31-4(b)(2)

       (West 2014)), and the felony of violating the Illinois Street Gang and Racketeer Influenced and

       Corrupt Organizations Law (720 ILCS 5/33G-3(e)(1), (e)(3), (f); 33G-4(a); 33G-5 (West 2014)).

       A new officer assigned to work under O’Grady would “actually and in fact belong[ ] to a gang.”

       See 740 ILCS 147/10 (West 2014). If the new officer allowed his FOID card to expire and

       carried a personal gun outside of his home, he would commit a Class A misdemeanor by

       violating section 24-1(a)(4) of the Code. 720 ILCS 5/24-1(a)(10), (b) (West 2014). Because of

       his membership in the Narcotics Division, he would apparently also violate section 24-1.8(a)

       (1) of the Code, making him guilty of a Class 2 felony, even if he did not know when he joined

       the Narcotics Division that it operated as a street gang. 720 ILCS 5/24-1.8(a)(1), (b) (West 2014)

       Section 24-1.8 unconstitutionally enhances penalties based on associating with criminals, even

       when the defendant had no reason to know he had joined a group that included criminals.

¶ 44          The persuasive reasoning of O.C. and Bonds fully applies to section 24-1.8, which serves

       to enhance the penalties for gun possession based solely on the possessor’s association with

       others whose activities make the group meet the statutory definition of a street gang. Because

       section 24-1.8 is facially unconstitutional, I would vacate the conviction for violation of section

       24-1.8 and remand for sentencing under section 24-1. See People v. Buffer, 2019 IL 122327,

       ¶ 47. Hence, I respectfully dissent from the majority’s opinion.

¶ 45          Finally, appellate justices expect the same measure of decorum in remote hearings as in

       courtroom proceedings. During the appellant’s argument, Assistant State’s Attorney (ASA)

       gesticulated by shaking his head from side to side and moving his hands. When he was

       admonished to control his reactions, the ASA stated: “Counsel (referring to attorney for


                                                       -15-
No. 1-18-1817


appellant) is misstating the law.” When the presiding justice again admonished the ASA that

interrupting the argument is rude, the ASA then interjected: “I just need to make a point. Counsel

is misstating the law.” This court must discourage such disruptive conduct. Aside from this

incident, I have not seen any counsel interrupt an opponent during an oral argument like what

occurred in this case. Appellate justices take seriously the duty of counsel not to “engage in

conduct intended to disrupt a tribunal.” Ill. R. Prof’l Conduct (2010) R. 3.5(d) (eff. Jan. 1, 2010).




                                                -16-
No. 1-18-1817



                                  No. 1-18-1817


Cite as:                 People v. Villareal, 2021 IL App (1st) 181817


Decision Under Review:   Appeal from the Circuit Court of Cook County, Nos. 11-CR-
                         18625, 12-CR-13785; the Hon. Angela M. Petrone, Judge,
                         presiding.


Attorneys                James E. Chadd, Patricia Mysza, and Deepa Punjabi, of State
for                      Appellate Defender’s Office, of Chicago, for appellant.
Appellant:


Attorneys                Kimberly M. Foxx, State’s Attorney, of Chicago (Alan J.
for                      Spellberg and Jon Walters, Assistant State’s Attorneys, of
Appellee:                counsel), for the People.




                                       -17-